Daniel, Judge.
The words endorsed on the note, “ This note not to be collected until after the death of the maker,” do not in our opinion, change the plain intent of the parties, apparent on the face of the note. When we read the note and the endorsement, the manifest intention of the parties seemed to be, that interest was to run on the principal from one day after the date of the same; although the principal and interest were not to be demandable, until the death of the maker. It is a case standing on the same footing with all notes made payable at a future day, but carrying interest from the date. The payer of the note, could not be expected to abandon the profits of his capital; although, in favour of his mother, we can see a good reason why he did not wish to distress her in her life time, for a return of that capital and interest. We think the judgment should. have been for the principal with interest from the 22d day of January 1817.
The judgment will be modified accordingly
Per Curiam. Judgment reversed.